per curiam:
En las elecciones generales celebradas en Puerto Rico el 2 .de noviembre de 1976 uno de los partidos que concurrió lo fue el Democratic Party of Puerto Rico, un *4partido local por petición que el Tribunal Electoral había cer-tificado bajo dicho nombre en el Municipio de Culebra, y con la insignia de un asno, animal solípedo también conocido por burro, que en la papeleta electoral se presentó parado en cua-tro patas, con las iniciales “DEM” en el lomo. En dichos comi-cios se emitieron en el precinto de Culebra un total de 562 votos para todos los candidatos al cargo de Alcalde, de los cuales la candidata de este partido local Sra. Juanita Feli-ciano Rosario obtuvo un (1) voto.
A las 12:03 de la mañana del 3 de noviembre de 1976, que es tres minutos de pasado el día de las elecciones, Franklin D. López, Angel D. Ramírez y Dan Sheley radicaron en la Secre-taría del Tribunal Electoral una petición jurada en su carác-ter de electores constituidos en organismo directivo central, solicitando registro del nombre “Democratic Party” y la insignia de la cabeza de un burro sonriente, para un partido po-lítico que habría de participar en las elecciones de 1980 para el que se proponían solicitar reconocimiento y afiliación al “Democratic National .Committee” de los Estados Unidos. No acompañaron las peticiones juradas por electores en el nú-mero exigido por el Art. 4-008 del entonces vigente Código Electoral (16 L.P.R.A. see. 2138) (1) pero anunciaron ha-llarse en el proceso de recolectarlas en precintos donde no *5existe partido alguno con el nombre “Democratic Party” o con insignia parecida a la propuesta para su agrupación.
A las 5:34 de la tarde de ese mismo día 3 de noviembre de 1976 Richard C. Durham, presidente del “Democratic Party of Puerto Rico”, presentó al Tribunal Electoral solicitud para inscripción de dicho partido en el Municipio de Culebra, a la que acompañó 65 peticiones de inscripción suscritas por elec-tores, y una lista de los que constituían el organismo directivo central del partido, para el que reclamaron el mismo nombre e insignia que habían figurado en la papeleta en las elecciones del día anterior.
El 8 de noviembre de 1976 la nueva agrupación “Democratic Party” completó un número de 121 peticiones suscritas por electores de Guaynabo y su abogado Lie. Angel D. Ra-mírez Ramírez solicitó que se certificara la agrupación como partido local para el precinto 9 de dicho Municipio por ha-berse cumplido con la exigencia del Art. 4-008 del Código Electoral de peticiones en número no menor del 5 % del total de votos depositados, en el referido precinto 9, para todos los candidatos al cargo de Gobernador. Al día siguiente, 9 de noviembre, el Subsecretario del Tribunal Electoral notificó a Franklin Delano López la imposibilidad de inscribir su agru-pación con el nombre y la insignia propuestos toda vez que los había usado previamente otro partido que el Tribunal Electoral no había descertificado. Tomando dicha advertencia como decisión del Tribunal Electoral, el “Democratic Party” por su abogado ahora Lie. Juan M. García Passalacqua pidió reconsideración y vista pública y ésta fue señalada para el 17 de enero de 1977.
*6Para el 15 de diciembre de 1976 Durham informó al Tribunal que estaba en proceso de inscribir el “Democratic Party of Puerto Rico” en el Precinto Núm. 57 de Guayanilla (2) y radicó una lista con los nombres y direcciones de los miem-bros del nuevo Comité Ejecutivo de dicha colectividad.
En la vista del 17 de enero de 1977 el Tribunal Electoral consideró todos los aspectos del caso, y atendiendo la petición del Lie. García Passalacqua para que el Tribunal descertifi-cara al “Democratic Party of Puerto Rico” fundada en haber su candidata en Culebra obtenido un solo voto, que resulta ser menos del 5% del total de votos depositados en dicho pre-cinto, expidió orden a dicho partido para que mostrara causa por la que no debía ser descertificado. Contestada la orden por el Lie. Francisco Aponte Pérez, quien a su vez promovió otra mostración de causa contra el “Democratic Party”, con-testada por el Lie. García Passalacqua, el Tribunal Electoral finalmente dictó sentencia el 23 de marzo de 1977: (a) reser-vando al “Democratic Party of Puerto Rico” el nombre e insignia que utilizó en las elecciones generales de 1976 en el municipio de Culebra; (b) descertificando dicha entidad como partido local por petición por no haber obtenido los votos ne-cesarios para mantener su condición de partido inscrito, mas autorizándolo para continuar su proceso de inscripción como partido local por petición; (c) desestimando la petición del grupo presidido por Franklin Delano López para el uso del nombre “Democratic Party” y la insignia de un burro son-riente; prohibiendo a dicha agrupación(3) el uso de dicho *7nombre e insignia, e instruyendo a la Secretaría del Tribunal que se abstuviera de procesar peticiones de inscripción de ésta ni de ninguna otra que se proponga adoptar nombres e insignias en conflicto de similaridad con los ya reconocidos por el Tribunal. (4)
*8Fundamentó su decisión el Tribunal en determinaciones factuales con las siguientes conclusiones de derecho:
“1. El Artículo 7-009 del Código Electoral requiere que el Tribunal rechaze ‘cualquier nombre o insignia de un partido político . . . presentado para registro en su oficina,’ que incluya T. la bandera o el escudo de armas de los Estados Unidos o del Estado Libre Asociado de Puerto Rico.’ ‘2. ni insignia alguna, o combinación de insignias, iguales o parecidas a las usadas por cualquier persona natural o jurídica, colectividad o agrupación, organizada con fines de lucro o no pecuniarios, en el Estado Libre Asociado de Puerto Rico.’
En el presente caso tenemos que el ‘Democratic Party of Puerto Rico’, que figuró en la papeleta electoral de Culebra, es-taba y está inscrito en el Tribunal Electoral lo que requiere que consideremos si debemos protegerlo en el uso de dichos nombres [sic] e insignia.
*92. El Artículo 7-010 del Código Electoral establece la norma de que la prioridad sobre nombres e insignias depende del orden de presentación en el Tribunal Electoral. Obviamente dicha norma rige en los casos de nombres e insignias que no han sido utilizadas anteriormente por ninguna agrupación política.
3. En los casos en los cuales la controversia versa sobre la propiedad de nombres e insignias, la estabilidad del proceso y el propio Código Electoral requieren que se reconozca el derecho a retener el nombre y la insignia hasta que la agrupación regis-trada los renuncie expresa o tácitamente. Es por ello que en los casos de los partidos Socialista Puertorriqueño y ‘Democratic Party of Puerto Rico’, expedimos órdenes para que se mostrasen las causas por las cuales no debíamos descertificarlos. Si no se contesta satisfactoriamente la orden de mostración de causa, evidenciando interés en la retención del nombre y la insignia para reinscribir la agrupación como partido y obtener la corres-pondiente franquicia electoral, el Tribunal procederá a descertifi-car la agrupación.
Es en ese momento en el que tendríamos que decidir si los nombres e insignias que se extinguen o desaparecen pasan al dominio público o si no podrían desenterrarse o rescatarse, como parece decir el Código Electoral.
4. La norma enunciada armoniza con' las tradiciones elec-torales del país y promueve la equidad del proceso al liberar las agrupaciones políticas de la necesidad de distraer recursos en el período más crítico, que es el día de las elecciones generales, para retener el control del partido radicando documentos después de las doce de la noche.
5. Si se permitiese madrugar a las agrupaciones participan-tes en las elecciones, nos daríamos con el absurdo de que un par-tido político participante en el proceso no tendría representación en el escrutinio y que, adicionalmente, su procurador electoral quedaría huérfano de recursos humanos y facilidades físicas por-que no procederían los pagos por el Estado en igualdad de con-diciones con los demás partidos participantes.
6. A la luz de lo anterior, es obvio, como cuestión de derecho, que el ‘Democratic Party of Puerto Rico’, que participó como partido local por petición en Culebra, retiene su nombre y su insignia puesto que ha demostrado interés en retenerlos al radi-car peticiones de inscripción en los varios precintos electorales de Culebra y Guayanilla.
*107. Gomo el candidato del ‘Democratic Party of Puerto Rico’ al cargo electivo de mayor categoría dejó de obtener el 5% de todos los votos emitidos para la alcaldía de Culebra, tenemos que concluir, a la luz del Artículo 4-012 del Código Electoral, que ha dejado de subsistir como partido por petición.
8. El Subsecretario del Tribunal, Rafael A. Miranda La-rrauri, actuó de conformidad con su obligación, de acuerdo con las resoluciones vigentes del Tribunal, al rechazar el nombre y la insignia propuestos por la agrupación que pretende utilizar el nombre de ‘Democratic Party of Puerto Rico’ en sustitución de la agrupación que concurrió a las elecciones. La letra de la ley es clara en el sentido de que la agrupación presidida por Franklin Delano López no puede utilizar un nombre idéntico al utilizado por otro partido político. Tampoco puede usar como insignia un burro, sonriente o serio, porque dicho símbolo fue utilizado por la agrupación que participó en las elecciones. El uso de nombres y símbolos en contravención del Código Electoral podría constituir una violación al Artículo 9-001 de dicho cuerpo legal y por tanto un delito público sancionable por pena de reclusión no mayor de seis (6) meses o multa hasta $500, o ambas penas, a discreción del tribunal.
9. Las normas evidenciadas en los párrafos procedentes [síc] no implican que Franklin Delano López y sus seguidores no pueden participar en la inscripción del ‘Democratic Party of Puerto Rico’ ya que la Carta de Derechos del Elector (Artículo 4-001 del Código Electoral, inciso 5) reconoce expresamente el derecho de todo elector a participar en la inscripción de partidos. A lo que no tienen derecho López y los demás es a inscribir otro ‘Democratic Party’ con un nombre e insignia registrados previa-mente a nombre de la agrupación original.
10. La Carta de Derechos del Elector reconoce (incisos 6 y 8) el derecho de los electores afiliados a participar en la formula-ción de los reglamentos internos y las bases programáticas de sus respectivos partidos y en los procesos deliberativos y de deci-sión. Aquellos seguidores del ‘Democratic Party of Puerto Rico’ que están inconformes con las gestiones del organismo directivo de la agrupación, pueden ejercer los derechos protegidos por la Carta de Derechos del Elector para alcanzar las posiciones direc-tivas y lograr la mayoría en los organismos deliberativos. Como la Carta de Derechos del Elector es una institución novísima y singularísima, no tenemos precedentes para orientar a los elec-*11tores. Eventualmente habrá que establecer las normas que nos dirán cuándo el tiempo está maduro para solicitar y obtener elecciones internas en un partido en proceso de certificación. Por ahora nos basta consignar, un cumplimiento de nuestra obliga-ción de divulgar y gestionar afirmativamente la concreción de los derechos del elector, que Franklin Delano López y sus segui-dores, así como sus rivales, tienen a su disposición la Carta de Derechos del Elector.”
Recurrió la agrupación “Democratic Party” y acordamos revisar. Dicha parte recurrente descansa en los siguientes planteamientos:
“Primero: Erró el Tribunal Electoral al aplicar un procedi-miento de descertificación de partido que no está autorizado por el Código Electoral y es por tanto nulo.
Segundo: Erró el Tribunal Electoral al dar vigencia de ley a una ficción jurídica, en violación de sus propios reglamentos y elementales principios de interés público.
Tercero: Erró el Tribunal Electoral al ignorar jurispruden-cia normativa bajo la Constitución de los Estados Unidos que ya antes había adoptado como suya.”
En su alegato el recurrente “Democratic Party” discute en conjunto los tres señalamientos de error, pero pueden iden-tificarse en el vasto campo de argumentación, dos plantea-mientos centrales: I, que la decisión del Tribunal Electoral contraviene el Código Electoral y los principios bajo los cuales ha de interpretarse y aplicarse; y II, que la decisión, en su interpretación del Art. 7-009 de dicho Código, es contraria a la Constitución del Estado Libre Asociado de Puerto Rico.
NH
Este recurso concierne esencialmente a la eficacia de los Arts. 7-009 y 7-010 (5) del Código Electoral de 1974, que transcribimos.

*12
Art. 7-009—

“El nombre e insignia que usarán para distinguirse en la papeleta los partidos políticos principales, serán los mismos que usaron dichos partidos en las 'elecciones generales precedentes, a menos que se notifique un cambio de nombre o insignia al Tribunal Electoral, a más tardar, sesenta (60) días antes del día de una elección. También, antes de esta fecha, todo candidato a se-nador o representante por acumulación, deberá presentar al Tribunal una insignia sencilla y distinguible para que se coloque al lado de su nombre en la papeleta. Ningún partido político podrá adoptar como nombre o insignia, uno que hubiese usado o adop-tado previamente otro partido político, en todo, en parte o pare-cido.
Ningún partido político usará como insignia formal o informal, en la papeleta electoral, ni en el desarrollo de cualesquiera de sus actividades o en materiales impresos de cualquier tipo: (1) la bandera o el escudo de armas de los Estados Unidos o del Estado Libre Asociado de Puerto Rico; (2) ni insignia alguna, o combinación de insignias, iguales o parecidas a las usadas por cualquier persona natural o jurídica, colectividad o agrupación, organizada con fines de lucro o no pecuniarios, en el Estado Libre Asociado de Puerto Rico.
El Tribunal Electoral rechazará cualquier nombre o insignia de un partido que fuere presentado para registro en su oficina, que infrinja las disposiciones de esta sección. Si cualquier par-tido político dejare de registrar una insignia en o antes de la fecha señalada, según se requiere por este Código, el Tribunal Electoral escogerá una figura geométrica como insignia para ese partido, la cual se usará para distinguirlo en la papeleta.
Cualquier partido político que quisiere cambiar su nombre o insignia podrá hacerlo mediante una certificación de su orga-nismo directivo central, que se radicará ante el Tribunal Electoral, sin que por esto tal partido o candidato pierda los dere-chos y privilegios que la ley le hubiere concedido, o que hubiere adquirido, mientras utilizaba su anterior nombre o insignia.” (16 L.P.R.A. see. 2839.)

Art. 7-010—

“La prioridad en el orden de presentación de las insignias por partido político o candidatos se determinará por la fecha y hora *13en que sean presentadas al Tribunal Electoral. Si dos o más insignias iguales o parecidas, en todo o en parte, le fueren pre-sentadas al mismo tiempo, el Tribunal Electoral decidirá por sorteo a cuál de ellas corresponde la prioridad. Dicho sorteo se verificará en presencia de los Procuradores Electorales y de los candidatos o de sus representantes.” (16 L.P.R.A. see. 2340.)
Sostiene el recurrente que la prohibición dispuesta en el Art. 7-009 vedando la adopción del nombre e insignia previa-mente usado o adoptado por otro partido político, expira a medianoche del día de las elecciones generales, si el partido que tiene dichos distintivos registrados, desaparece como tal por no obtener el 5% de los votos requeridos por el Art. 4-012 (6) del Código Electoral; que al así desaparecer al filo de la me-dianoche su nombre e insignia reingresan al dominio público susceptibles de apropiación por quien primero las interese y reclame ante el Tribunal Electoral, a tenor del principio de “primero en tiempo, primero en derecho” del pre-citado Art. 7-010. Apoya su contención, además, en la autoridad de Martínez Nadal v. Saldaña, 38 D.P.R. 446 (1928) y Barcelá v. Saldaña, 42 D.P.R. 226 (1931), para invocar la existencia de una “larga tradición” según la cual la reserva de nombre e insignia termina a la medianoche del día de elecciones.
Ordena el Art. 4-012 del Código Electoral:
“Cualquier partido político que tenga la categoría de partido principal de la mayoría, partido principal, o partido por peti-ción, disfrutará de los derechos que le corresponda, bajo las disposiciones de este Código, hasta que su candidato para Gober-nador del Estado Libre Asociado de Puerto Rico deje de obtener, en unas elecciones generales, el número de votos requeridos para subsistir como partido político, o en el caso de partidos locales por petición, hasta que su candidato al cargo electivo de mayor jerarquía, que hubiere figurado en su candidatura, deje de ob-tener, en unas elecciones generales, el cinco por ciento (5%) de los votos emitidos por todos los partidos, para todos los candi-datos al mismo cargo, en el precinto o precintos relacionados con el mismo.” (16 L.P.R.A. see. 2142.)
*14Los movimientos políticos no mueren de repente al llegar la medianoche. La pérdida de la franquicia electoral, determinable y ordenada en el Art. 4-012 del Código Electoral de 1974 sobre la base de insuficiencia de votos, no marca necesariamente la extinción del partido o agrupación bajo el cual se aglutinan unos electores de minoría con un programa, planes de gobierno e ideas para enfrentar la problemática del país. La tradición política, los usos y costumbres, a lo largo de nuestro ejercicio democrático, reconoce la subsistencia del partido minoritario como grupo que aún habiendo perdido la condición de partido político inscrito por no llevar a las urnas en una época el 10%, y hoy el 5% del total de votos depositados para determinado cargo, sobrevive la pérdida de su franquicia manteniéndose por la intensidad de su cohesión ideológica, como grupo de minoría con una voz respetable en el consenso de opinión pública general. La distinción reconocible en el Código entre la extinción del derecho a competir en la justa electoral y la extinción del partido como sector minoritario, viabiliza la abstención o retraimiento, (7) una reconocida táctica o recurso de lucha utilizada a principios de siglo para despertar la conciencia pública contra la parcialidad del ejecutivo que inclinaba la elección dando su poderoso respaldo a la colectividad de su preferencia. Nuestra experiencia política destaca al Partido Independentista Puertorriqueño perdiendo el día de los comicios su franquicia de partido principal, y restituido a tal condición en ocasiones por acción directa de la Asamblea Legislativa y en otras por la esforzada gestión de sus miembros recolectando el número requerido de peticiones juradas para una nueva inscripción. Frente a esta realidad de vitalidad post comicios de las agrupaciones políticas, es inaceptable la contención del recurrente de que la pérdida de personalidad oficial del partido, conlleva *15la automática cancelación del derecho de sus miembros al nombre y a la insignia. La libertad de asociación de sus miem-bros bajo el nombre y emblema que invoca sus propósitos no caduca ni cesa súbitamente a las doce de la noche del día de las elecciones para dar paso a otro reclamo de libertad de asociación por un nuevo aspirante que va tras los mismos símbolos.
El recurrente hace hincapié en la anémica demostración del “Democratic Party of Puerto Rico” como partido local por petición en Culebra donde su candidata a Alcaldesa obtuvo sólo un voto. Ello no es de por sí excluyente de la posibilidad de que el partido haya decidido retraerse o votar bajo otras insignias. Tampoco el recurrente que quiere adoptar su nom-bre e insignia tiene historial electoral que indique su fuerza para obtener más de un voto en Culebra o en cualquier otro precinto.
El argumento del recurrente “Democratic Party” de que la preservación del nombre e insignia del “Democratic Party of Puerto Rico” más allá de las doce de la noche del 2 de no-viembre de 1976, día de elecciones generales, equivale a aus-piciar una ficción por ser dicho partido un mero frente o fan-tasma sin legitimidad política, carece de la calidad de hecho determinado sobre el cual fundamentar una conclusión. En el precinto Núm. 57 de Guayanilla, única área donde compitie-ron el grupo de López y el de Durham en la recolección de peticiones para nueva inscripción como partido local, este último obtuvo 44, contra 37 (8) el recurrente lo que no debe tomarse como índice de que uno de los grupos sufra un mayor o menor grado de ficción. La debilidad del argumento estriba en el empeño de erigir un principio general sobre una cir-cunstancia peculiar.
El nombre e insignia de un partido son los timbres heráldicos que trasmiten y despiertan en el electorado la no-*16eión de su programa, sus ideales, sus principios, su historia y sus líderes. Esa noción no debe ser empañada por la confu-sión resultante de aprobar nombre e insignia parecidas para distintos partidos o agrupaciones porque conduciría a la legi-timación del engaño como recurso de contienda política. La protección por los organismos directivos del proceso electoral del nombre e insignia de partidos inscritos constituye una tradición legislativa en Puerto Rico donde hasta el mismo día en que entró en vigor el Código Electoral de 1974, rigió la See. 42 de la antigua Ley Electoral, enmendada por Ley Núm. 4 de 18 de junio de 1924 (16 L.P.R.A. see. 141) con-tentiva de la siguiente prohibición:
Ningún partido político adoptará como nombre o emblema un nombre o emblema que se hubiese usado o adoptado previamente por otro partido político, en todo o en parte, si ese otro partido todavía reclama y usa dicho nombre o emblema.
El Superintendente General de Elecciones queda por la pre-sente autorizado para negarse a aceptar y se le ordena que se niegue a aceptar cualquier nombre o emblema de un partido po-lítico que fuere presentado para su registro o archivo en su oficina que infrinja las disposiciones de esta sección.”
Este texto fue incorporado en su esencia en el citado Art. 7-009 del Código Electoral de 1974 (16 L.P.R.A. sec. 2339) y aún hoy aparece preservado en el Art. 3.023 (9) de la nueva *17Ley Electoral (Núm. 4 de 20 de diciembre, 1977) protegiendo el nombre e insignia del partido más allá del día de elecciones en que deje de obtener los votos suficientes para mantenerse como partido inscrito, si ese otro partido o candidato toda-vía reclama y usa dicho nombre o emblema. La prohibición está predicada, no en la subsistencia o desaparición del par-tido, sino en la adopción o uso previo de los distintivos.
El Código Electoral no provee para la cancelación por abandono de los derechos adquiridos por un partido o agrupación a su nombre e insignia. Confrontado el Tribunal con la petición del grupo de López, recurrente, interesado en un nombre e insignia parecidos a los que había usado el “Democratic Party of Puerto Rico” en las recién celebradas elecciones y que continuaba usando en las peticiones para lograr su inscripción nuevamente como partido local, fue correcta su actuación convocando a vista pública en que después de oír a las partes afectadas y de recibir la prueba que éstas ofrecieron, llegar a una racional decisión en cuanto a si el nombre e insignia del “Democratic Party of Puerto Rico” no debían serle reservados bien porque no había ya grupo alguno de personas interesadas en retenerlos, o porque la agrupación que antes los usó los había abandonado. No compartimos la fuerte crítica del recurrente al llamado proceso de “descertificación” que superó un hiato en el procedimiento ante el Tribunal y que le permitió verificar la subsistencia del “Democratic Party of Puerto Rico” como grupo minoritario interesado en seguir participando en el proceso electoral.
No nos referiremos a los casos de Barceló v. Saldaña y Martínez Nadal v. Saldaña, supra, para otra cosa que ano-*18tar su discrepancia con la teoría propugnada por el recu-rrente de la pérdida súbita y automática la noche de eleccio-nes de todo derecho a nombre e insignia. Aparte de los aspec-tos jurídicos hasta ahora aquí analizados, la contención del recurrente contra lo que llama ficción, resultaría en opciones prácticas de indubitable artificio. Un grupito emprendedor sin arraigo alguno en la opinión pública podría despojar de nombre y símbolo a cualquier partido de minoría que aún no logrando el 5% recibió en las urnas el voto de miles de elec-tores. Este ardid produciría para sus ejecutores el efecto úl-timo de constituirlos en líderes y directores de jure de un partido cuyo electorado jamás le confió tales posiciones. No hay límite visible para los resultados grotescos, absurdos y torcidos a que conduciría la ausencia de protección por el Tribunal Electoral del nombre y la insignia de los partidos minoritarios más allá de las doce de la noche del día de las elecciones. Un partido socialista podría adquirir de la noche a la mañana una dirección fascista o un partido independen-tista podría amanecer dirigido, al menos de nombre, por los más recalcitrantes enemigos de la república. Un descontento derrotado en primaria podría en represalia “expropiar” la personalidad jurídica del partido con sólo ganar la carrera a la Secretaría del Tribunal Electoral. ¿Cómo exigir de un partido minoritario que desde la misma noche del día de las elecciones se dedique a preparar unos papeles o a tomar unas firmas si quiere subsistir como entidad política minoritaria identificada por determinado nombre e insignia, en carrera contra un adversario que puede eliminarlo del mapa político con sólo llegar primero en la madrugada? ¿Dónde queda la integridad de un sistema que impone a las agrupaciones mi-noritarias la obligación de luchar por su vida desde la noche misma de las elecciones enviando sus Notarios a tocar puertas en la madrugada para tomar las firmas en las peticiones en la esperanza de que pueda completarlas y radicarías antes que las del grupo aspirante a su nombre e insignia? El *19efecto es de comedia a primera impresión; de tragedia y de invalidez constitucional si se insiste en incorporar este pro-cedimiento a nuestro sistema responsable por garantizar “la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto” y de proteger “al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral.” Constitución, Art. II, Sec. 2; la radical frustración del derecho de los electores miembros de agrupaciones minori-tarias a asociarse y organizarse libremente. Constitución, Art. II, Sec. 6.
Lo hasta aquí resuelto excluye el acceso del recurrente a los distintivos del National Democratic Party, mas aún así hemos de dirigirnos a su reclamo de prioridad a tenor de la disposición en el Art. 7-010 del Código Electoral de 1974 preceptiva de que “la prioridad en el orden de presentación de las insignias por partido político o candidatos se determinará por la fecha y hora en que sean presentadas al Tribunal Electoral.” Aparte de que dicha norma regula la adopción de nombre e insignia distinguibles de las que se hayan utilizado anteriormente (pues estas últimas se rigen por el Art. 7-009 del Código), el recurrente Democratic Party falló en presentar una petición de inscripción válida y suficiente en la cual descansar su contención de primero en tiempo, primero en derecho. Su petición presentada a las 12:03 A.M. del día siguiente al de elecciones no fue acompañada de peticiones juradas de electores en número bastante como lo requiere el Art. 4-008 del Código Electoral que ordena:
“Se considerará partido local por petición a cualquier agru-pación de ciudadanos que a propósito de figurar en unas elec-ciones generales, en la papeleta electoral de un precinto, distrito representativo o distrito senatorial específico, se inscriba en el Tribuna] Electoral como partido político local, y presenten los nombres y direcciones de un grupo de electores que constituyan su organismo directivo central, mediante la radicación ante el Tribunal Electoral, de peticiones juradas al efecto, suscritas en cada precinto en que deba aparecer su candidatura, por un nú-*20mero de electores no menor del cinco (5) por ciento de [sic] total de votos depositados, en cada precinto envuelto, para todos los candidatos al cargo de Gobernador del Estado Libre Asociado de Puerto Rico en la elección general precedente. Al aceptarse dichas peticiones por el Tribunal Electoral, el partido local por petición quedará inscrito.
Dicho partido local podrá designar una candidatura a través del procedimiento establecido a tal fin, en este Código, que estará compuesta únicamente por candidatos a los cargos electivos que puedan votarse en el precinto que corresponda.”
Son las peticiones de inscripción de los electores en el número exigido, y no la lista de directores, las que proyectan un apreciable indicio de la existencia de un grupo asociado para la actividad política. El grupo de Durham cumplió con este requisito antes que el “Democratic Party”, presentando a las 5:34 P.M. del mismo 3 de noviembre con su carta-solicitud el número requerido de peticiones juradas.
Rechazamos la teoría del recurrente, basada en un dictum del Juez Presidente en Partido Nuevo Progresista v. J.E.E., 96 D.P.R. 961, 988 (1968), en época en que este Tribunal no intervenía en la decisión de las apelaciones contra el Superintendente General de Elecciones, y en el cual se insinúa que la protección del nombre e insignia de un partido local por petición está restringida por los límites geográficos del precinto en que queda inscrito y que “ [la inscripción] no puede tener consecuencias jurídicas electorales fuera de dicho precinto.” La restricción niega el derecho de los partidos por petición a crecer desde su temprana etapa como partido local, a partido por petición en todo Puerto Rico (Art. 4-007 Código Electoral de 1974), una evolución natural que ha tenido lugar repetidas veces en nuestra experiencia democrática, y recurso del pueblo inconforme con los partidos establecidos. Este surgimiento de nuevos partidos por petición, de prevalecer el dictum, sería fácilmente dislocado por sus opositores sometiendo peticiones de testaferros con el nombre y la insignia del nuevo partido en distintos precintos de Puerto Rico, pro-*21¿luciéndose tal dualidad en el uso de los mismos nombre e insignia por agrupaciones adversarias, que el proceso electoral quedaría sumido en confusión. Dejaría al nuevo partido la indeseable alternativa de inscribirse con un nombre e insignia distintos en cada precinto donde el adversario se le hubiese adelantado. La claridad y la legitimidad en la expresión de la voluntad del pueblo mediante el sufragio es consustancial con el reconocimiento de exclusividad en el uso de nombre e insignia en todo el territorio de Puerto Rico a todos los partidos por petición.
La parte recurrente mantiene que su nombre “Democratic Party” es distinguible, fuera de confusión,!10) del nombre de su grupo adversario “Democratic Party of Puerto Rico”; que en todo caso, la voz “Democratic” no debe ser objeto de permiso de uso exclusivo; y que hay un grado de apreciable diferencia entre su insignia de la cara de un burro sonreído, asomado sobre una cerca, y el mismo asno parado en cuatro patas que es la del “Democratic Party of Puerto Rico”. In-tenta superar la prohibición en el Art. 7-009 en su parte que dispone:
“Ningún partido político podrá adoptar como nombre o insignia, nno que hubiese usado o adoptado previamente otro par-tido político, en todo, en parte o parecido. (Bastardillas nues-tras.)
A primera vista la diferencia para un elector de Puerto Rico es imperceptible. Permanece la impresión de que es el mismo partido “Democratic Party of Puerto Rico” cuyo nom-bre en ocasiones se abrevia a “Democratic Party”, por lo que no es de esperarse en el elector una captación selectiva que separe el nombre completo de su abreviatura.
Dicha prohibición del Art. 7-009 debe contenerse dentro de límites precisos y términos reducidos, estrechamente ligados *22al interés apremiante en evitar confusión, para impedir que se desborde en privación del derecho de libre asociación. Fue dentro de ese marco de esmerado equilibrio que se emitió por el Juez Presidente Sr. Negrón Fernández la norma en Giménez v. J.E.E., 96 D.P.R. 943, 955 (1968):
“. . . [L]a similitud entre un nombre propuesto por un par-tido y un nombre que se usa por otro, debe ser de tal naturaleza que conlleven por sí mismos, ambos nombres, la impresión casi inequívoca a la vista y al oído — por la construcción análoga de ambos y su sonido casi idéntico — de que se trata del mismo nom-bre; no debe derivarse tal similitud del sólo contenido semántico de las palabras, sin más.”
El Art. 7-009, aún de este modo restrictivamente inter-pretado, impide el uso generalizado del adjetivo “Democratic”, (11) sobre el cual tiene reconocida prioridad el “Democratic Party of Puerto Rico” de Durham. Mayor connotación y universalidad que “Democratic” tiene en nuestro medio el gentilicio “puertorriqueño” y es indudable que para evitar confusión, hallándose registrados en el Tribunal Electoral los nombres de Partido Independentista Puertorriqueño y Par-tido Socialista Puertorriqueño, no podrá aprobarse la inscrip-ción de agrupaciones que propongan los nombres Partido In-dependentista o Partido Socialista reclamando diferencia sólo a base de eliminar la palabra “puertorriqueño”. No podrán escapar a la inferencia de abreviatura, por la “cons-trucción análoga de los nombres y su sonido casi idéntico.” Giménez, supra.
Tampoco hay suficiente diferencia entre las insignias en torno al motivo burro. Es hecho notorio del que podemos tomar conocimiento judicial que dicho animal es símbolo y *23emblema del Partido Demócrata Nacional y como tal se le tiene y asocia en el vasto territorio de los Estados Unidos de América, bien se presente de cuerpo entero, parado en sus cuatro patas o asomado sobre una cerca y sonreído. Si la son-risa es presidencial como reclama el recurrente, o una tipo Mona Lisa, y si el animal muestra toda su anatomía o sólo su cara, no son detalles que afecten la total identificación del burro con el Partido Demócrata en la imaginación de los elec-tores. Tampoco variaría la imagen así integrada porque se presente un burro vestido en parte o con un sombrero entre las orejas. Los caricaturistas americanos han sido prolíficos en su presentación de innumerables figuras del burro, unas parado, otras echado y otras asomado, atemperando su posi-ción y su semblante al momento político que vive el Partido. La clase de animal, y no su circunstancia es lo que genera el simbolismo, al punto que la figura del burro produce instan-tánea asociación de ideas con el Partido Demócrata. Ante estas realidades, la insignia propuesta por el recurrente no supera la prohibición de “parecido” del Art. 7-009 ni mucho menos ofrece al votante unos elementos de diferenciación.
II
El Estado y el Tribunal Electoral, en su propósito de man-tener la integridad del proceso electoral y evitar prácticas desquiciantes del mismo, tiene un legítimo interés en impedir correrías e incursiones hostiles mediante las cuales unos elec-tores excluidos de una agrupación o partido político puedan mediante el simple recurso de anticiparse a presentar un número de peticiones de inscripción, apropiarse del nombre y la insignia de la agrupación. Cf. Kusper v. Pontikes, 414 U.S. 51; 38 L.Ed.2d 260; American Party of Texas v. White, 415 U.S. 767; 39 L.Ed.2d 744. El lenguaje del Art. I, Sec. 4 de la Constitución de los Estados Unidos que faculta a los estados para reglamentar la celebración de elecciones a menos que el Congreso actúe, comprende autoridad para aprobar un código *24completo para elecciones congresionales. Roudebush v. Hartke, 405 U.S. 15; 31 L.Ed.2d 1.
La decisión del Tribunal Electoral protegiendo los derechos adquiridos del “Democratic Party of Puerto Rico” y la continuada libertad de asociación de sus miembros bajo dicho nombre y la insignia del burro, no plantea cuestión de restricción previa (prior restraint) del mismo derecho de asociación del recurrente “Democratic Party”. El Tribunal Electoral no les obstruyó en su afán de registrar esos distintivos como suyos, sino que determinó que los mismos no estaban al alcance del grupo de López ni de ninguno otro porque ni nombre ni insignia habían retornado al dominio público. Quien los había adoptado y usado previamente todavía reclamaba su derecho primigenio. Dicho nombre e insignia no estaban congelados en un nicho de posteridad, intocables para cualquier partido o grupo que quisiere adoptarlos, sino por el contrario en uso y disfrute por la agrupación que los había ganado bajo el principio de prioridad del Art. 7-010 del Código Electoral.
El impacto del Art. 7-009 sobre la libertad de asociación es mínimo y casi ilusorio. Prohibir a una nueva agrupación que utilice el nombre e insignia, iguales o parecidos, que hubiese usado o adoptado previamente otro partido político tiene el limitado efecto de impedir a los nuevos aprovecharse del valor de sugestión, atracción y prestigio asociados a esos distintivos y no tiene más consecuencia que las variadas disposiciones regulativas contra el plagio. Exigirle originalidad a un nuevo partido en la selección de nombre e insignia es válido ejercicio del fundamental deber del Tribunal Electoral de proteger la integridad del proceso, excluyendo áreas de confusión de los votantes. Constituye un objetivo meritorio y hasta fundamental y apremiante cuando se canaliza por normas precisas y restrictas. Hemos sostenido en *25esta opinion la facultad!12) del Tribunal Electoral para li-berar y devolver al dominio público estos distintivos, luego de determinar su desuso y abandono por la colectividad que los obtuvo en primera instancia por lo que no existe posibili-dad de que la prohibición del Art. 7-009 tenga efecto de eli-minar a perpetuidad de la lista de opciones un nombre o insignia por el solo hecho de que en cierta ocasión perteneció a otro partido. Ni el derecho de asociación ni el de participar en actividades políticas es absoluto en ningún caso. Civil Service Commission v. Letter Carriers, 413 U.S. 548, 567 (1973); 37 L.Ed.2d 796, 810. El Art. 7-009, en su exclusión del uso engañoso de nombre e insignia propicia la legitimidad del sufragio emitido sin confusiones y provee protección del dere-cho de asociación de todas las partes en conflicto que recla-men para sí iguales o parecidos nombre e insignia de un partido político. Ni su letra ni su eficacia contravienen la libertad de asociarse y organizarse libremente para cualquier fin lícito salvaguardada por el Art. II, Sec. 6 de la Constitu-ción del Estado Libre Asociado de Puerto Rico.

La sentencia revisada será confirmada.

Los Jueces Asociados Señores Rigau y Dávila no intervi-nieron. El Juez Asociado Señor Torres Rigual concurre en el resultado. El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente.
—O—


(1) Art. 4-008. Partido local por petición

“Se considerará partido local por petición a cualquier agrupación de ciudadanos que a propósito de figurar en unas elecciones generales, en la papeleta electoral de un precinto, distrito representativo o distrito senatorial específico, se inscriba en el Tribunal Electoral como partido político local, y presenten los nombres y direcciones de un grupo de electores que constituyan su organismo directivo central, mediante la radicación ante el Tribunal Electoral, de peticiones juradas al efecto, suscritas en cada pre-cinto en que deba aparecer su candidatura, por un número de electores no menor del cinco (5) por ciento de [sic] total de votos depositados, en cada precinto envuelto, para todos los candidatos al cargo de Gobernador del Estado Libre Asociado de Puerto Rico en la elección general precedente. Al aceptarse dichas peticiones por el Tribunal Electoral, el partido local por petición quedará inscrito.
*5“Dicho partido local podrá designar una candidatura, a través del procedimiento establecido a tal fin, en este Código, que estará compuesta únicamente por candidatos a los cargos electivos que puedan votarse en el precinto que corresponda.”
Tiene su concordante en el Art. 3.001, inciso 4, de la nueva Ley Electoral que es la Núm. 4 de 20 de diciembre de 1977.


(2)De informes del Secretario del Tribunal Electoral al 14 de enero de 1977, aparece que el “Democratic Party of Puerto Rico” había presen-tado peticiones de inscripción en exceso del número requerido para quedar inscrito como partido local en los precintos 57 y 100 de Guayanilla y Cule-bra, respectivamente; y que el “Democratic Party” los completó en el Pre-cinto Núm. 57 de Guayanilla, y en el Núm. 96 de Ceiba.


(s)Aclaró el Tribunal que “la susodicha agrupación podrá utilizar cualquier otro nombre y cualquier otra insignia para inscribirse como par-tido por petición y participar en las elecciones de Puerto Rico, o en otras actividades electorales.”


(4)Por Resolución de 25 de junio, 1974 (T.E. 74-4) el Tribunal Electoral creó un Registro de nombres e insignias partidistas previamente registrados en la anterior Junta Estatal de Elecciones, entre ellos, nombre e insignia del “Democratic Party of Puerto Rico” que como se ha dicho figuró en la papeleta electoral para el precinto de Culebra, de cuya Reso-lución transcribimos:
“Examinadas las disposiciones de los Artículos 7-009 y 7-010 del Código Electoral de Puerto Rico, que requieren el registro de nombres e insignias que utilizarán los partidos políticos en la papeleta electoral y en el desarrollo de sus actividades, el Tribunal Electoral de Puerto Rico resuelve:
“(1) Ordenar a su Secretaría que abra un registro de nombres e insignias de partido, en el que inscriba los nombres de los partidos polí-ticos con las insignias con las cuales han comparecido hasta la fecha y que se agregan como apéndice de la presente Resolución.
“Dicho apéndice servirá como Registro temporero que irá modificán-dose según los Partidos vayan radicando sus insignias oficiales en los colores y formas pertinentes. El Registro se abrirá con los Partidos que tenían radicada una insignia en la extinta Junta Estatal de Elecciones y que son los siguientes:
Partido Popular Democrático:
Partido Nuevo Progresista:
Partido Independentista Puertorriqueño:
Partido Socialista Puertorriqueño:
Partido Estadista Liberal:
Partido Demócrata de Puerto Rico:
Partido Republicano Nacional:
Partido Unión Puertorriqueña:
Partido Constitucional:
Partido del Pueblo:
Partido Reformista:
“(2) A partir de la presente Resolución, toda persona interesada en inscribir el nombre o insignias de un partido radicará una solicitud jurada en la Secretaría del Tribunal Electoral en la que hará constar que actúa en representación de una agrupación de ciudadanos que se propone figurar en una elección, referendo o plebiscito; que el nombre o insignia que ha some-tido no ha sido usado o adoptado previamente por otro partido político, en todo, en parte o parecido; que no usa ni usará como insignia formal o informal la bandera o el escudo de armas de los Estados Unidos o del Estado Libre Asociado de Puerto Rico; ni insignia alguna, o combinación de *8insignias, iguales o parecidas a las usadas por cualquier persona natural o jurídica, colectividad o agrupación, organizada con fines de lucro o no pecuniarios, en el Estado Libre Asociado de Puerto Rico.
“(3) A partir de la presente Resolución todo partido político que qui-siere cambiar su nombre o insignia deberá radicar ante la Secretaría del Tribunal Electoral una certificación al efecto de su organismo directivo central.
“(4) Toda solicitud de inscripción de nombre o insignia de partidos políticos o de cambio de nombre deberá radicarse en la Secretaría del Tribunal Electoral, a más tardar, sesenta (60) días antes del día de una elección, referendo o plebiscito.
“(5) La Secretaría del Tribunal Electoral sellará las solicitudes de inscripción de nombre e insignias de partido con la fecha y la hora de presentación. Si dos o más insignias iguales o parecidas, en todo o en parte, le fueren presentadas al mismo tiempo, el Tribunal Electoral deci-dirá por sorteo a cuál le corresponde la prioridad. Dicho sorteo se verifi-cará en presencia de los procuradores electorales y de las partes interesa-das.
“(6) La Secretaría del Tribunal Electoral rechazará cualquier nom-bre o insignia de un partido político que fuere presentado para registro que viole las disposiciones del Código Electoral. El Tribunal Electoral re-visará todo dictamen de la Secretaría, motu proprio, o a petición de la parte, dentro de los diez (10) días siguientes a la notificación.
“(7) Las disposiciones sobre el registro de nombres e insignias de partido se aplicarán, en lo pertinente, a la insignia de todo candidato a senador o representante por acumulación.
“(8) Se ordena a la Secretaría que divulgue mediante edicto los tér-minos de la Resolución.”


(5) Tienen sus concordantes en los Arts. 3.023 y 3.024 de la Ley Electoral de 20 diciembre, 1977, Núm. 4.


(6)Art. 3.004 de la Ley Electoral de 20 diciembre, 1977, Núm. 4.


(7) Nuestra historia reciente muestra al Partido Liberal derrotando una proposición de retraimiento de las elecciones de 1936, por solo un (1) voto.


(8) Dato tomado de informe oficial del Secretario del Tribunal Electoral al 14 enero, 1977.


(9) Artículo 3.023. — Emblemas o Insignias de Partidos y Candidatos.— “Ningún partido político podrá adoptar, en todo o en parte, como nom-bre o emblema uno que previamente hubiese usado o adoptado otro partido político, así como ningún candidato podrá usar emblema alguno que sea igual al que hubiere sido previamente registrado por otro, si ese otro partido o candidato todavía reclama y usa dicho nombre o emblema.
“Ningún partido político o candidato usará como divisa en la papeleta electoral: (1) ningún símbolo, o combinación de símbolos que use en Puerto Rico cualquier persona natural o jurídica, colectividad, secta, reli-gión, iglesia o agrupación con o sin fines de lucro, o que le distinga o caracterice, formal o informalmente en el desarrollo de cualesquiera de sus actividades o en sus materiales impresos de cualquier tipo; (2) divisa al-guna que se asemeje o parezca, en todo o en parte, a lo enumerado en el *17apartado anterior; (3) la bandera o el escudo de armas del Gobierno de los Estados Unidos de América o del Estado Libre Asociado de Puerto Rico, o emblema, divisa o distintivo de cualquier agencia, departamento o instrumentalidad de éstos.
“La Comisión se negará a aceptar cualquier nombre o emblema de un partido político o candidato que fuere presentado para registro en su oficina, que infrinja las disposiciones de este artículo.”


(10)Tan extendida es el área de coincidencia entre uno y otro nombre que para proteger la claridad aún en esta misma opinión hemos tenido que identificar las dos agrupaciones en contienda por el nombre de sus presi-dentes Durham y López.


(11) Sobre este particular no ayuda a la contención del recurrente la decisión en Riddell v. National Democratic Party, 508 F.2d 770 (1975), por la dificultad en descubrir el alcance de sus determinaciones y doctrina que de permitir la inscripción indiscriminada y sin límite de partidos con el nombre Democratic Party fomentaría la perplejidad, también sin límite del elector.


(12)E1 Art. 2-007 (L) (16 L.P.R.A. see. 2027 (L)) in fine instruye al Tribunal para que, en casos no previstos en la ley o en los reglamentos, resuelva conforme a equidad tomando en cuenta la razón natural de acuerdo con los principios generales del Derecho y los usos y costumbres generales establecidos.
La Ley Electoral de 1977 en su Art. 1.002(9) a su vez encomienda a la Comisión Electoral la estructuración de los procesos electorales.